FILED
                            NOT FOR PUBLICATION                                 JAN 16 2013

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50552

              Plaintiff - Appellee,              D.C. No. 2:10-cr-01325-MMM-1

  v.
                                                 MEMORANDUM*
CALVIN SIMS,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                           Submitted December 6, 2012**
                               Pasadena, California

Before: PREGERSON, NOONAN, and PAEZ, Circuit Judges.

       Calvin Sims appeals the district court’s denial of his motion to suppress

fruits of a stop, arrest, and search, following which he entered a conditional guilty




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
plea to conspiracy and bank robbery. For the reasons below, we AFFIRM the

district court’s denial.

       The parties are familiar with the facts. Two men wearing black face masks

robbed a bank on December 1, 2010. A witness observed the getaway van and its

driver both before and after the robbery and gave responding officers the first four

characters of the van’s license plate. After hearing the radio dispatch from

responding officers, the arresting officer stopped the van and arrested the three

occupants, one of whom was Sims. The officer saw a large mesh bag full of cash

sitting on the front passenger seat of the vehicle, a piece of cloth that appeared to

be a face mask on the front passenger floorboard, and torn money wraps and

paperclips on the floor area behind the front seats. Later that day, crime scene

personnel conducted an inventory of the van’s contents, recovering other items

related to the bank robbery.

       We review motions to suppress de novo and the trial court’s factual findings

for clear error. United States v. Giberson, 527 F.3d 882, 886 (9th Cir. 2008).

       Warrantless arrests require that the arresting officer have probable cause.

Probable cause to arrest “exists when, under the totality of the circumstances

known to the arresting officers, a prudent person would have concluded that there

was a fair probability that [the defendant] had committed a crime.” United States


                                           2
v. Buckner, 179 F.3d 834, 837 (9th Cir. 1999) (quoting United States v. Garza, 980
F.2d 546, 550 (9th Cir. 1992)). The information on which officers rely in forming

their conclusions regarding probable cause must be “reasonably trustworthy.”

United States v. Butler, 74 F.3d 916, 920 (9th Cir. 1996) . Arresting officers are

entitled to rely on the probable cause developed by other officers. United States v.

Hensley, 469 U.S. 221, 229-32 (1985).

      Here, the totality of the circumstances weigh in favor of the arresting officer

having probable cause. He had a description of the getaway van, which included a

partial license plate number. He also knew that the van would have three people in

it and a female driver. He saw a van getting on a highway that met the description

he had just heard on the radio. Following Buckner, a “prudent person would have

concluded that there was a fair probability” that the bank robbers were inside.

      Police had probable cause to believe they would find the evidence of the

bank robbery inside the car even before the arresting officer observed the evidence.

Seeing the evidence in plain view gave the officer additional probable cause. The

search of the van was a valid search incident to arrest. Arizona v. Gant, 556 U.S.
332, 351 (2009). It was also valid under the automobile exception. California v.

Acevedo, 500 U.S. 565, 580 (1991).

      AFFIRMED.


                                          3